                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

MANDOLA M. POPE,                )
                                )
                 Petitioner,    )                                8:18CV479
                                )
          v.                    )
                                )
CAPTAIN EARLY, CAPTAIN WEST, )                                    ORDER
LT. SCHERER, LT. MORRISON, SGT. )
SANDOSKI, SGT MCCULLEN, SGT     )
WEINER, CORP ESTAVEZ, CORP      )
WAGNER, CORP GRAHM, CORP        )
GARRERA, and DOUGLAS COUNTY )
CORRECTIONS,                    )
                                )
                 Respondents.   )
                                )
                                )

        Petitioner filed a Petition for Writ of Habeas Corpus (Filing No. 1) and a Motion for
Leave to Proceed in Forma Pauperis (Filing No. 2). Habeas corpus cases attacking the
legality of a person’s confinement require the payment of a $5.00 filing fee. 28 U.S.C. §
1914(a). However, after considering Petitioner’s financial status as shown in the records of
this court (see inmate trust account statement at Filing No. 5), leave to proceed in forma
pauperis will be granted and Petitioner is relieved from paying the filing fee. See 28 U.S.C.
§ 1915(a)(1).

       IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to Proceed in
Forma Pauperis (Filing No. 2) is granted. The next step in this case is for the court to
conduct a preliminary review of the habeas corpus petition in accordance with Rule 4 of the
Rules Governing Section 2254 cases. The court will conduct this review in its normal course
of business.

       DATED this 17th day of October, 2018.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge
